Citation Nr: 0102062	
Decision Date: 01/25/01    Archive Date: 01/31/01

DOCKET NO.  99-22 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to May 29, 1996, for 
the grant of service connection for schizophrenia, paranoid 
type.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The veteran had active duty from August 1970 to March 1972

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a March 1999 rating decision of the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted service connection for 
schizophrenia, effective on May 29, 1996.  The veteran 
appealed the effective date of the award.  


FINDINGS OF FACT

1. In December 1994, the veteran filed a claim for non-
service-connected pension benefits only.  

2. The veteran's claim for service-connected compensation 
benefits was received by the RO on May 29, 1996.

3.  In March 1999 the RO granted service connection for 
schizophrenia and correctly assigned an effective date of May 
29, 1996, the date of receipt of claim.


CONCLUSION OF LAW

The criteria for an effective date earlier than May 29, 1996, 
for the grant of service-connected for schizophrenia have not 
been met.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's initial claim for VA benefits, other that 
education benefits, was received by the RO on December 19, 
1994.  At that time, that veteran submitted a signed VA Form 
21-526, Veteran's Application for Compensation or Pension.  
The instructions on this document are that if the claimant 
was not claiming compensation for a service-connected 
disability, items 19, 20, and 21 were to be skipped.  Items 
19, 20, and 21 were crossed out.  The portion of this form 
applicable to a claim for non-service connected pension 
benefits was completed. 

Subsequently receive were private medical records, letters 
from the veteran, and VA examination reports dated in April 
and May 1995.  In May 1995 the RO denied the veteran's claim 
for non-service connected pension benefits.  He was notified 
of that decision in June 1995.  The veteran appealed this 
decision.  The statement of the case listed the issue as 
entitlement to non-service connected pension.  

Of record is a transcript of a hearing held at the RO in 
January 1996 with regard to the issue of entitlement to non-
service connected pension.  These documents contain no 
reference to a claim for compensation benefits.  Received by 
the RO in July 1995 was a duplicated of the VA Form 21-526, 
which was submitted in December 1994. Pension was awarded by 
the RO in a March 1996 decision.  

Received on May 29, 1996, was a request from the veteran that 
his non-service-connected disabilities be adjudicated as 
service-connected disabilities.  Accompanying this document 
was a formal claim for unemployability benefits.  In March 
1999 the RO granted service connection for schizophrenia, 
rated 100 percent disabling, effective date May 29, 1996, the 
date of receipt of claim.  

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a), (b); 38 C.F.R. § 3.400(a), (b).  The effective date 
for the grant of service connection is the day following 
separation from active service or the date entitlement arose, 
if the claim is received within one year after separation 
from service; otherwise, it is the date of receipt of claim, 
or the date entitlement arose, whichever is later.  Id.

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next of friend 
of a claimant who is not sui juris may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155 (a).  

To summarize, the veteran asserts that it was a county 
service representative who completed the original VA Form 21-
526 in December 1994.  He was mentally ill and just signed 
the document.  He states that he should not be penalized and 
requests an effective date of December 1994.  

In this regard, the Board is aware that the veteran was 
experiencing psychiatric problems following service.  
However, the Board must be guided by the objective evidence 
of record.  A review of VA Form 21-526, which was received in 
December 1994, shows that the veteran, as indicated by his 
signature, specifically excluded compensation benefits from 
consideration.  

In such a case, a claim for pension is not considered to be a 
claim for compensation.  Stewart v. Brown, 10 Vet. App. 15 
(1997).  Additionally, the numerous documents made part of 
the record in conjunction with the pension claim, including a 
VA examination report, notice of disagreement, substantive 
appeal, and a hearing transcript, contain no indication that 
the veteran was claiming service connected compensation 
benefits.  Several of these documents were received after the 
veteran was specifically notified by the RO that his claim 
for non-service connected pension benefits had been denied.  

The first indication of a claim for service connection for a 
psychiatric disorder was the veteran's letter received on May 
29, 1996.  In March 1999 the RO granted service connection 
for schizophrenia, effective May 29, 1996, the date of 
receipt of claim.  The Board concurs with this decision.  
Under the law, the earliest effective date that may be 
assigned is the date of receipt of the veteran's claim.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the VA with respect to the duty to assist.  
The RO has not had the opportunity to review the veteran's 
claim in conjunction with the new legislation.  However, the 
Board finds that all pertinent evidence has been obtained and 
the veteran has been informed of the criteria necessary to 
establish his claim.  Accordingly, the Board finds that the 
veteran has not been prejudiced by this decision.  Bernard v. 
Brown, 4 Vet.App. 384 (1993).


ORDER

An effective date earlier than May 29, 1996, for an award of 
service connection for schizophrenia is denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

